247 S.W.3d 32 (2008)
David O. DUVALL, Donald O. Duvall and John C. Duvall, Appellants,
v.
John M. LYNCH, Matthew Zavac and Sindel, Sindel & Noble, P.C., Respondents.
No. ED 89787.
Missouri Court of Appeals, Eastern District, Division Four.
March 4, 2008.
*33 John C. Duvall, Helena, OK, pro se.
Donald O. Duvall, Madison, MO, pro se.
David Duvall, Columbia, MO, pro se.
Charles D. Sindel, Sarah J. Forman, Clayton, MO, for respondents.
John M. Lynch, St. Charles, MO, pro se.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Donald Duvall, David Duvall, and John Duvall (hereinafter and collectively, "Appellant") appeal pro se from thetrial court's judgment dismissing their petition against Sindel, Sindel, & Noble, P.C, John M. Lynch, and Matthew Zavac (hereinafter and collectively, "Respondent") with prejudice. Appellant raises six points oh appeal, claiming the trial court abused its discretion in dismissing the petition without granting Appellant leave to amend.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The trial court did not abuse its discretion in dismissing Appellant's claims against Respondent. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).